          Case 3:19-cv-03707 Document 1 Filed 06/26/19 Page 1 of 5



1    Frank S. Moore (California Bar #158029)
2    LAW OFFICES OF FRANK S. MOORE, APC
     235 Montgomery Street, Suite 854
3    San Francisco, California, 94104
4    Telephone: (415) 292-6091
     Fax: (415) 292-6694
5    Email: fsmoore@pacbell.net
6
     Attorney for Complainant Allan D. Bombita
7

8                          UNITED STATES DISTRICT COURT

9                        NORTHERN DISTRICT OF CALIFORNIA

10                                            )
      ALLAN D. BOMBITA                        ) CASE NO. ______________________
11                                            )
                          Complainant,        ) COMPLAINT FOR DAMAGES
12                                            )
                                              )
                   vs.                        )
13
                                              )
      MAERSK LINE, LTD.                       )
14
                                              )
                          Defendant.          )
15
                                              )
16
                                         COMPLAINT
17

18          NOW INTO COURT, through undersigned counsel, comes complainant,
19
     ALLAN D. BOMBITA, a person of full legal age and a citizen and domiciliary of
20

21   American Canyon, California. Complainant avers the following:
22                                     I. JURISDICTION
23
           Jurisdiction is based upon 28 U.S.C 1333 of the General Maritime Law
24

25   requiring employers to pay maintenance and cure to a seaman injured while in the
26   service of the vessel. On its face, the facts support this Court’s jurisdiction of this
27

28                                             1
          Case 3:19-cv-03707 Document 1 Filed 06/26/19 Page 2 of 5



1    claim. On or about September 8, 2018, Complainant was given minor treatment in
2
     Tanzania for severe injuries due to electrification sustained while in service of the
3

4    M/V SAFMARINE NGAMI. Due to his worsening and persistent condition,
5    complainant was forced to seek additional independent medical treatment in the San
6
     Francisco Bay Area upon his discharge from the vessel. Defendant has failed to pay
7

8    maintenance and cure to complainant from the date of his discharge on December
9
     16, 2018 to date. A supplemental claim is brought in this action under the Jones Act,
10
     46 U.S.C 688, for negligence and under the general maritime law for
11

12   unseaworthiness.
13
                                              II.
14
            Made party defendant herein is MAERSK LINE, LTD., a company with its
15

16   principal place of business in Virginia licensed to do and doing business in this
17
     district and state.
18
                                             III.
19

20          At all material times herein, complainant was employed by MAERSK LINE,
21
     LTD., assigned to the M/V SAFMARINE NGMAI in the capacity of
22

23
     QMED/ELECTRICIAN.

24                                           IV.
25
            On or about September 8, 2018, complainant was electrified on the main deck
26

27   of the M/V SAFMARINE NGAMI. The breakers on the main deck were

28                                            2
          Case 3:19-cv-03707 Document 1 Filed 06/26/19 Page 3 of 5



1    waterlogged. Complainant engaged the breaker for testing power outlets prior to
2
     reaching port. Upon engaging of the breaker, the power outlets exploded,
3

4    electrifying complainant and knocking him unconscious on the main deck.
5                                            V.
6
            At all material times herein, MAERSK LINE, LTD., owned, operated,
7

8    chartered, manned and controlled the M/V SAFMARINE NGMAI.
9
                                             VI.
10
           A proximate cause of the accident herein was the negligence attributable to
11

12   MAERSK LINE, LTD. in failing to furnish complainant a safe place to work. The
13
     vessel was poorly maintained. The breakers were waterlogged and therefore unsafe
14

15
     due to prevalent high seas and storms on prior voyages. Defendant failed to maintain

16   and restore breakers to their proper condition before embarking on further voyages.
17
                                            VII.
18

19          A proximate cause of the accident and injuries herein was the unseaworthy

20   condition of the M/V SAFMARINE NGAMI, as per the reasons identified in the
21
     preceding paragraph.
22

23                                          VIII.
24          As a direct and proximate result of the accident herein, complainant has
25
     sustained serious, disabling and permanent injuries to his internal organs including,
26

27   but not limited to, his heart and mind. Complainant has damages of past and future
28                                            3
          Case 3:19-cv-03707 Document 1 Filed 06/26/19 Page 4 of 5



1    mental and physical pain and suffering, past and future lost wages, past and future
2
     medical expenses, found, loss of enjoyment of life and any and all other related
3

4    damages and expenses allowed by law, all for which complainant is entitled to sue
5
     and recover from the defendant herein for the full and total sum of FIFTEEN
6
     MILLION ($15,000,000.00) DOLLARS.
7

8                                              IX.
9
            Maintenance and cure is due from MAERSK LINE, LTD. Complainant’s
10

11   accident occurred while in the service of the vessel. Complainant at the time of
12
     accident was 49 years old without previous history of injury to his internal organs.
13
     Defendant failed to investigate and failed to provide cure for Complainant.
14

15   Maintenance also was denied by Defendant. Demand is made for an appropriate rate
16
     of maintenance and for appropriate cure, and for all damages allowed under the
17
     general maritime law associated with said claim, including attorney fees,
18

19   compensatory damages and punitive damages from said employer due to its conduct
20
     rising to the level of arbitrary and capricious.
21

22         WHEREFORE, complainant demands judgment against MAERSK LINE,

23   LTD. herein for the full and total sum of FIFTEEN MILLION ($15,000,000.00)
24
     DOLLARS in compensatory damages, altogether with legal interest thereon from
25

26   the date of the accident herein until paid, for proper maintenance and cure and related

27   compensatory and punitive damages and attorney fees from defendant due to its
28                                              4
          Case 3:19-cv-03707 Document 1 Filed 06/26/19 Page 5 of 5



1    conduct rising to the level of arbitrary and capricious, for all costs of these
2
     proceedings and all appropriate, general and equitable relief, and for trial by jury.
3

4                                     Respectfully submitted,
5
                                      /s/Frank S. Moore
6                                     Frank S. Moore (California Bar #158029)
                                      LAW OFFICES OF FRANK S. MOORE, APC
7
                                      235 Montgomery Street, Suite 854
8                                     San Francisco, California, 94104
                                      Telephone: (415) 292-6091
9
                                      Fax: (415) 292-6694
10                                    Email: fsmoore@pacbell.net
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              5
